



COURT OF APPEAL
    FOR ONTARIO

CITATION: S.N.S
    Industrial Products Limited v. Omron Canada Inc., 2018 ONCA 278

DATE: 20180320

DOCKET: C64310

MacFarland, Huscroft and Nordheimer JJ.A.

BETWEEN

S.N.S. Industrial Products Limited

Plaintiff/Defendant by counterclaim (Appellant)

and

Omron Canada Inc.

Defendant/Plaintiff by counterclaim (Respondent)

John W. McDonald, for the appellant

Robert E. Kwinter & Nicole Henderson, for the
    respondent

Heard and released orally:  March 19, 2018

On appeal from the order of Justice David Broad of the Superior
    Court of Justice, dated September 14, 2017 with reasons reported at 2017 ONSC
    4746.

REASONS FOR DECISION

[1]

The plaintiff appeals from the summary judgement granted by the motion
    judge that
dismissed the plaintiffs action, gave
    judgment on the counterclaim, and awarded costs.

[2]

The background facts can be stated briefly.  The appellant was a
    distributor of the respondents products.  The respondent terminated the
    distribution agreement.  At the time of termination, the appellant owed the
    respondent approximately $430,000 for product it had purchased.

[3]

First, the appellant seeks to adduce fresh evidence that relates
    principally to the amount it owed to the respondent, which is the subject of
    the counterclaim.  We would not admit the fresh evidence.  It does not meet the
    test set out in
R. v. Palmer
, [1980] 1 S.C.R. 759.  In particular,
    there is no explanation as to why this information could not have been put
    before the motion judge.

[4]

In terms of the appeal itself, the motion judge concluded that the
    respondent had properly terminated the distribution agreement.  There is no
    basis to interfere with that finding.  It accords with the express terms of the
    agreement especially the termination for cause provision.  After being told by
    the respondent that the distribution agreement would be terminated 60 days
    later, the appellant not only failed to honour customers orders but it also
    circulated a letter to customers in which it disparaged the respondent.  The
    respondent then immediately terminated the distribution agreement.  The
    respondents action in that regard was entirely justified.  The fact that the
    motion judge, in reaching that conclusion, referred to an anticipatory breach
    of the agreement was an error in expression.  It does not warrant this court
    interfering with his conclusion that the distribution agreement was properly
    terminated when that conclusion is founded on the evidence.

[5]

The motion judge also properly concluded that there was no evidence to
    support the appellants allegations of misuse of confidential information or of
    interference with contractual relations.  The appellants submission that other
    evidence might have been obtained if discoveries had been held completely misunderstands
    the principles surrounding summary judgment motions.  All parties are required
    to put their best case forward and cannot avoid an adverse result by suggesting
    that if more opportunity is given, other information would be forthcoming.

[6]

Finally, the motion judge correctly observed that the appellant had not
    challenged the counterclaim in any way.

[7]

There was no genuine issue for trial in this case.  The motion judge was
    correct in awarding the summary judgment that he did.

Conclusion

[8]

The appeal is dismissed. Costs are awarded to the respondent fixed in
    the amount of $16,304.34 inclusive of disbursements and HST.

J. MacFarland J.A.

Grant Huscroft J.A.

I.V.B. Nordheimer J.A.


